Citation Nr: 0530387	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-26 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for dependency and indemnity compensation (DIC) 
benefits as the veteran's surviving spouse.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from July 1946 to July 
1949.  He died in July 1977.

This is an appeal from a March 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which held that new 
and material evidence had not been received to reopen a claim 
for DIC benefits as the veteran's surviving spouse.


FINDINGS OF FACT

1.  In an unappealed decision dated in September 1999, the RO 
found that new and material evidence had not been received to 
reopen the appellant's claim for DIC benefits as the 
veteran's surviving spouse.

2.  The evidence received since the RO's September 1999 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's September 1999 decision denying the application to 
reopen the claim for DIC benefits as the veteran's surviving 
spouse; the claim for DIC benefits as the veteran's surviving 
spouse is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

The appellant contends, in essence, that she is the veteran's 
surviving spouse for the purposes of entitlement to DIC 
benefits.

A review of the claims file shows that in October 1978, the 
RO determined that the appellant may not be recognized as the 
veteran's legal widow for VA payment purposes.  The RO 
determined that the appellant had a valid undissolved 
marriage at the time she contracted marriage with the 
veteran, and that she may not therefore be recognized as the 
veteran's legal widow for VA payment purposes.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In September 1998, the appellant applied to reopen the claim.  
In September 1999, the RO denied the claim after determining 
that new and material evidence had not been presented.  There 
was no appeal, and the RO's decision became final.  
38 U.S.C.A. § 7105(c).  

In March 2001, the appellant again filed to reopen the claim.  
In March 2002, the RO determined that new and material 
evidence had not been received to reopen the claim for DIC 
benefits as the veteran's surviving spouse.  The appellant 
has appealed.   

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the appellant's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in September 1999.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's September 1999 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

DIC payable under 38 U.S.C.A. § 1310(a) (West 2002) may be 
paid to the surviving spouse of a veteran who died on or 
after January 1, 1957, who was married to the veteran: (i) 
before the expiration of 15 years after the termination of 
the period of service in which the injury or disease causing 
the death of the veteran was incurred or aggravated, or, (ii) 
for one year or more, or, (iii) for any period of time if a 
child was born of the marriage, or was born to them before 
the marriage.  38 U.S.C.A. § 1304 (West 2002); 38 C.F.R. § 
3.54(c)(1) (2005).

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death.  38 
U.S.C.A. § 101(3).

"Surviving spouse" means a person of the opposite sex who is 
a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(c).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage or the 
law of the place where the parties resided when the rights to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

In this case, it appears that the veteran, the appellant, and 
all other involved persons were citizens of, and resided in, 
the Philippines.  The RO therefore found that the law of the 
Philippines determined the validity of their marriage for 
purposes of 38 C.F.R. § 3.1(j).  See Sanders v. Brown, 6 Vet. 
App. 17 (1993).  

In its September 1999 decision, the RO stated that a valid 
marriage existed between E.S. and the appellant under the law 
of the Philippines prior to the alleged marriage of the 
appellant to the veteran in 1965.  The evidence of record at 
the time of the RO's September 1999 decision included 
documents from official sources which indicated that the 
veteran was widowed in 1945, that he married J.F. in 1946; 
that J.F. died in 1964; and that he married the appellant 
(who was characterized as "single" in the marriage 
contract) in March 1965.  The claims files contained several 
statements from local government treasurers and registrars, 
dated between 1970 and 1978, to the effect that pre-World War 
II records of marriages were not available, as they had been 
destroyed during the war.  

A statement from T.D.L. and T.O., dated in July 1963, showed 
that the authors asserted, "That we know personally both 
[the veteran] and [the appellant] as man and wife, being our 
neighbors since 1952; only, they are not legally married."

In a statement from the veteran, dated in May 1969, he 
stated:

This is to inform you that my wife, [the 
appellant] was formerly married to E.S. 
on January 1941 and was separated from 
him after five months of marriage.  It 
was alleged by my wife that she was 
separated legally from [E.S.] and that 
the separation papers under her care was 
lost during the war and the court records 
were burned during the war.  I came to 
know of this fact just recently.  I am 
executing this statement to protect 
myself from whatever complication that 
arise of her care.  My wife received 
information that her former husband was 
legally married to another woman and I 
have requested her to secure the marriage 
certificate and submit to your office.  
Her former husband was married sometimes 
in 1944 before our marriage.

A joint affidavit from R.D. and E. Z., dated in June 1970, 
showed that the affiants testified that they were long-term 
residents of Ternate, and that as of January 1941, the 
appellant and E.S. were living together as common-law husband 
and wife, and that they separated after a few months.  They 
further stated that both the appellant and E.S. later married 
other people, and that this was, in their opinion, 
"significant proof that indeed they were not legally married 
to each other when they had cohabitated for [a] few months."

An affidavit from the veteran, dated in June 1970, showed 
that he asserted that the appellant was his lawful wife, and 
that he was nervous, anxious and despondent when he 
previously stated that the appellant had been married prior 
to being "married" to him.  He stated that, "I came to 
know from knowledgeable persons of the town, and also 
confirmed from other reliable informations received by me, my 
said wife did not actually contract marriage with this man, 
although she had cohabitated with him, from who she got 
estranged and separated, however, after a few months of 
living together."  

A VA field examination report, dated in October 1970, showed 
that four people were interviewed: the appellant, F.Z., F.C. 
(#1), and E.S.  The report notes:

The appellant stated that prior to the 
outbreak of the war she had gone to see 
E.S. to try to force him to marry her, as 
she felt that "he tried to force his 
intentions upon me," however, after the 
lapse of a few days, her parents came and 
got her.  She never entered into a legal 
or ceremonial marriage, and she had 
nothing more to do with E.S. 

F.Z. stated that the appellant and E.S. 
eloped in 1941, sometime prior to the 
outbreak of World War II, that several 
days after the elopement the appellant's 
parents took her back, and they were 
never legally married to each other.

F.C. (#1) stated that the appellant and 
E.S. eloped, but never got married; after 
living together for a short time, 
"possibly one or two weeks," the 
appellant's parents took her away.

E.S. stated that the appellant came to 
his house before the war, that they 
"slept together," and that after a few 
days her parents took her away.  He 
further stated that they did not enter 
into any kind of legal or ceremonial 
marriage, and that he had nothing to do 
with her since she left his house.  

A joint affidavit from S.E. and F. C. (#2), and A.V.C., dated 
in January 1978, showed that the affiants testified that they 
lived in Ternate, that they knew the appellant, and that she 
was not married to E.S.

A statement from E.S., dated in December 1970, showed that he 
acknowledged his earlier statement to the VA field 
investigator, to the effect that he had not entered into any 
kind of legal or ceremonial marriage with the appellant.  
However, he stated that he did in fact marry the appellant on 
August [redacted], 1939 at Ternate, Cavite, and that they were 
separated on December [redacted], 1939.  He stated that he and the 
appellant signed a marriage application and marriage contract 
before a clerk of the Municipal Treasurer's office of Ternate 
at 8 p.m., and at about 10 p.m. he left to return to his duty 
station at Fort Frank (Caraboa Island).  Thereafter, the 
appellant lived with his sister in Ternate, until she left 
his residence on December [redacted], 1939 to return to her parents' 
house.  She never returned.  

A death certificate, dated in November 1995, showed that E.S. 
died in August 1993, and that he had a surviving spouse 
(herein "A.S.").

In its September 1999 decision, the RO determined that new 
and material evidence had not been received to reopen a claim 
for DIC benefits as the veteran's surviving spouse.  The RO 
stated that the evidence received since its October 1978 
decision failed to establish that the marriage between her 
and E.S. was dissolved by divorce or dissolution prior to her 
marriage to the veteran.  

Evidence received since the RO's September 1999 decision 
includes the following:

In her claim, received in July 2001, the appellant stated 
that she believed that the information given to her by her 
late mother (this reference is unclear) was correct, i.e., 
that "the alleged marriage" was null and void on the ground 
of the marriage contract or license not having been 
registered to the Office of the Municipal Civil Registrar, as 
provided by law.  She further stated:

During the alleged marriage to E.S., my 
parents were against and opposed [to] the 
said relationship and in fact they 
refused to attend the said alleged 
marriage presided by the Municipal Mayor 
Honorable A.D., our relationship lasted 
only up to four (4) months and 6 (six) 
days and we separated.  That in case 
there was any records existing to prove 
the alleged marriage, it is a fraudulent 
record or falsified public document.

The appellant's July 2001 statement was accompanied by a 
joint affidavit, dated in June 2001, as well as two 
statements from local government registrars, and a statement 
from the Records Management and Archives Office of Manila, 
dated between 1999 and 2000.  

The joint affidavit, from C.H. and J.B., shows that the 
affiants testified to the following: the appellant was 
married to E.S. on January [redacted], 1941 at Ternate; the 
appellant's parents were against the wedding and refused to 
attend the wedding ceremony, which was presided over by the 
"Honorable Municipal Mayor A.D."; the relationship lasted 
only up to four months and six days; the appellant's parents 
failed to register the marriage contract or license "as 
provided by law."

The two statements from local government registrars, and the 
statement from the Records Management and Archives Office of 
Manila, essentially indicate that no information on marriages 
prior to 1945 is on file.  

In a statement from the appellant, dated in March 2002, she 
argues that, "the alleged marriage between E.S. and the 
claimant was void from the beginning due to technicality," 
as the laws provide that the marriage contract or license 
should be registered to the local civil registrar, and that 
failure to do so makes the marriage contract invalid or 
illegal.  She further argued that an attached marriage 
contract for E.S. (which shows that he married A.S. in April 
1947, and which indicates that both parties were single), is 
evidence in favor of her claim.  

In statements from the appellant, dated in December 2002 and 
December 2003, she essentially argues that the December 1970 
statement of E.S. should have little probative value, as it 
was never investigated, as the death of E.S. renders it no 
more than a hearsay statement under Philippine law, and that 
she should be recognized as the veteran's surviving spouse as 
there is no actual marriage contract or license of record 
which shows that she was ever married to E.S.  

In a statement, dated in June 2005, the appellant argues that 
the statements of E.S. should not be considered credible 
because he submitted a falsified marriage contract, showing 
that he was married to a woman (A.S.), as part of his claim 
for VA pension benefits, and that A.S. is now fraudulently 
receiving VA benefits as his widow.  She further asserted 
that E.S. had been paid to submit his statements to VA by her 
older sister in order to destroy the appellant's character 
and reputation.  

During her hearing, held in January 2005, the appellant 
stated that she and E.S. had only a "boyfriend-girlfriend 
relationship and we really never got married."  She further 
indicated that "some other people" falsely made statements 
that she was married to E.S. because they were envious of 
her, because she would be receiving VA benefits.  A witness, 
B.B., stated that he knew that the appellant was once living 
with E.S. "for quite sometime about a month" and that then 
she went back to her parents.  He further stated, "The truth 
is they really lived together for a month but I don't think 
they were really married."  Another witness, B.Z., testified 
that the appellant and E.S. lived together for about a month, 
but were never married.  

In supplemental statements of the case (SSOCs), dated in 
October 2003 and March 2005, the RO noted that according to 
the Civil Code of the Philippines Annotated, 14th Ed., 1998, 
Vol. 1:

The best evidence of the existence of a 
marriage is the marriage certificate - 
but it is not the only evidence that can 
be admitted to prove the existence of a 
marriage.  Testimony of witnesses may be 
admitted on to this point.  Citing U.S. 
v. Memoracion, 34 Phil. 633.  

In fact, the declaration of one of the 
parties to the marriage as well as of the 
people who attended the ceremony is 
regarded as competent proof of the 
marriage.  Citing People v. Alday, 59 
O.G. 411; Balabog v. CA, GR 83598, Mar. 
7, 1997.  

There is even a presumption "that a man 
and a woman deporting themselves as 
husband and wife have entered into a 
lawful contract of marriage."  Citing 
Sec. 5 (bb), Rule 131, Revised Rules of 
Court.  

Finally, in the March 2005 SSOC the RO determined that the 
appellant and E.S. were married, and that the appellant's 
long separation from E.S. (i.e., prior to her alleged 
marriage to the veteran in March 1965) would not have 
dissolved the marriage as, "the decree of legal separation 
shall entitle the spouses to live separately but the marriage 
bonds shall not be severed."  Citing Article 106(1) of the 
Civil Code of the Philippines.

Except as noted below, the evidence submitted by the 
appellant was not of record at the time of the RO's September 
1999 decision, is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that 
this evidence is not material evidence.  In the appellant's 
July 2001 and March 2002 statements, she indicates that she 
participated in a marriage ceremony with E.S., and she 
identified the local government official (i.e., the mayor) 
who presided over the marriage ceremony by name.  However, 
she argues that her marriage was null and void on the ground 
that the marriage contract/license was not registered with 
the Office of the Municipal Civil Registrar.  In support of 
her argument, she submitted the aforementioned June 2001 
joint affidavit from C.H. and J.B., which also states that 
there was a "wedding ceremony."  However, to the extent 
that the RO determined that the appellant and E.S. were 
legally married in its September 1999 decision, this evidence 
is cumulative.  In another respect, this evidence weighs 
against the appellant's claim because it corroborates E.S.'s 
October 1970 and December 1970 statements (in which he stated 
that he and the appellant signed a marriage application and 
marriage contract).  It also corroborates the RO's September 
1999 decision to the extent that the appellant admits that 
she participated in a marriage ceremony, that the parties 
completed a marriage contract/license before a local 
official, and that the appellant lived at his house for about 
four months.  

With regard to the assertion in the newly submitted 
statements that the appellant's marriage to E.S. was void ab 
initio (from the inception) because the marriage license was 
never registered with the proper authorities, these 
statements are unaccompanied by any objective evidence.  In 
this regard, the newly submitted statements from local 
government registrars and the Records Management and Archives 
Office of Manila essentially indicate that the alleged 
failure to register the marriage contract is something that 
is not capable of verification.  The Board further points out 
that this conclusion is consistent with all of the statements 
from local government treasurers and registrars that were of 
record at the time of the RO's September 1999 decision, which 
indicate that records of marriages were destroyed during 
World War II and are not available.  In summary, the 
appellant's statements and the June 2001 joint affidavit are, 
in part, cumulative.  In part, they weigh against the claim, 
and in part, they merely raise the possibility of something 
that is objectively unsubstantiated, and appears to be 
objectively unverifiable.  

With regard to the April 1947 marriage contract indicating 
that E.S. married A.D. in 1947, this is not material 
evidence.  There is no indication that its function or effect 
was to serve as an official determination that E.S.'s 
marriage to the appellant was void or dissolved.  In all 
other respects, this evidence is cumulative, as the claims 
files contained evidence of E.S.'s marriage to A.S. at the 
time of the RO's September 1999 decision.  See death 
certificate of E.S., dated in November 1995 (showing A.S. as 
surviving spouse).  

With regard to the appellant's assertions that E.S.'s oral 
and written testimony is not credible, they are unaccompanied 
by any objective evidence in support, and do not amount to 
material evidence.  In this regard, although her language 
makes it far from clear, in her June 2005 statement, the 
appellant appears to argue that E.S. filed a fraudulent 
marriage contract with VA in order to secure benefits for 
A.S.  However, it appears that this is the same marriage 
contract that she submitted to VA in March 2002, as evidence 
that she was never married to E.S.  

Finally, the appellant has submitted a January 1971 letter 
from the General Accounting Office (GAO) to E.S., which 
indicates that the GAO had denied a claim filed by E.S. 
because it was not received within ten years of the date on 
which it first accrued.  The relevance of this document is 
unclear, and the Board is unable to find any basis upon which 
it could amount to material evidence.

Based on the foregoing, the Board finds that the submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.  The claim is therefore not reopened.

Because the appellant has not fulfilled her threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in August 
and November of 2002, and June 2004, (hereinafter "VCAA 
notification letters") that informed her of the type of 
information and evidence necessary to support her claim.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), she was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of her 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the appellant to provide additional evidence in 
support of her claim.  She was asked to identify all relevant 
evidence that she desired VA to attempt to obtain.  In 
addition, she was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of the March 2005 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  She has been provided a meaningful 
opportunity to participate effectively in the processing of 
her claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Given the 
nature of the issue on appeal, there is no issue as to 
outstanding evidence which the RO has failed to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of DIC benefits is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


